

Exhibit 10.1


RealNetworks Announces Definitive Agreement to Sell its Slingo and Social Casino
Games Business to Gaming Realms for $18 Million
Seattle, July 24, 2015 -RealNetworks, Inc. (NASDAQ: RNWK) today announced an
agreement to sell the Slingo and Social Casino portion of its games business to
Gaming Realms plc (LSE: GMR), a publicly-traded, London-based online gaming
company, for $18 million.
Under the terms of the agreement, RealNetworks will sell certain assets used in
its social games business, including its U.S. and Canadian game studios, and
social and mobile freemium portfolio games, such as Slingo Adventure, Slingo
Shuffle and GameHouse Casino Plus. The sale also includes the Slingo brand and
patents; Mahjong.com, Sudoku.com and Slingo.com domains; a short term license to
the GameHouse brand; and a perpetual license to the GameHouse Promotion Network.
RealNetworks remains committed to its traditional casual games business, which
it runs worldwide under the GameHouse brand and which features a subscription
business with over 100,000 subscribers and a portfolio of excellent games led by
the Delicious casual games franchise. This business and team, which is
headquartered in Eindhoven in the Netherlands, is unaffected by the pending sale
to Gaming Realms.
“With this transaction, we are accomplishing three key objectives,” said Rob
Glaser, RealNetworks Chairman and CEO. “We are deriving value from our Slingo
and Social Casino business; we are pairing this team and business with an
excellent partner in Gaming Realms who will leverage our great Slingo and casino
assets into real money gaming; and we are redoubling our focus on our
traditional casual games business which we believe is financially stable and
poised for success.”
Consideration for the sale is expected to be $18 million, $10 million of which
will be paid in cash at closing, with the remainder payable either all in cash
or a mix of cash and Gaming Realms stock, at RealNetworks’ election, on the
first and second anniversaries of closing. The structure of this deal allows
Real to participate in the economic upside of Gaming Realms’ future success
while providing a floor value for the transaction. The closing of the
transaction is expected to occur in the third quarter and is subject to a
financing contingency, as well as other customary closing conditions.
“We believe that our social gaming business will enjoy significant synergy with
Gaming Realms’ real money and social gaming operations as we have already seen
with Gaming Realms’ early market success of Slingo Riches,” said Atul Bali,
President of RealNetworks’ games division.
As part of the sale, approximately sixty employees of the business will become
employees of Gaming Realms. Mr. Bali will split his time between RealNetworks’
casual games business and overseeing the acquired business as an executive
director of Gaming Realms. Mr. Bali is currently a non-executive director of
Gaming Realms.
About RealNetworks, Inc.
RealNetworks creates innovative products and services that make it easy for
people to connect with and enjoy digital media. RealNetworks invented the
streaming media category and continues to connect consumers with their digital
media both directly and through partners,



--------------------------------------------------------------------------------



aiming to support every network, device, media type, and social network. Find
RealNetworks corporate information at www.realnetworks.com. RealNetworks and its
respective logos are trademarks, registered trademarks, or service marks of
RealNetworks. Other products and company names mentioned are the trademarks of
their respective owners.
About Gaming Realms Plc
Gaming Realms Plc develops, operates and markets a number of mobile related
casino and bingo brands in the UK real money gambling space, operating under a
UK gambling license.
The company was formed 3 years ago and has in that time bought marketing and
bingo affiliate businesses in its stated desire to be become a leading ‘mobile
focused’ gaming operator and developer in both the UK and worldwide. The company
is currently based in London, UK and St Peter Port, Guernsey.
Forward Looking Statements
This press release contains forward-looking statements that involve risks and
uncertainties, including statements relating to plans and expectations resulting
from RealNetworks’ sale of its social gaming business, including the potential
success of the business as part of the buyer’s business and future economic
benefits to RealNetworks, and statements relating to the current and expected
future performance of RealNetworks’ casual games business. All statements
contained in this press release that do not relate to matters of historical fact
should be considered forward-looking statements. Actual results may differ
materially from the results predicted. Factors that could cause actual results
to differ from the results predicted include effectiveness of the integration of
the divested business into the business of the acquiring company, and
competitive factors such as the emergence of new entrants in the market. More
information about potential risk factors that could affect RealNetworks’
business is included in RealNetworks’ annual report on Form 10-K for the most
recent year ended December 31, its quarterly reports on Form 10-Q and in other
reports and documents filed by RealNetworks from time to time with the
Securities and Exchange Commission. The company assumes no obligation to update
any forward-looking statements or information, which are in effect as of their
respective dates.





